Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12 and 15 of U.S. Patent No. 10,620,120 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1.
As to the present claim 2, see claim 3 of the reference patent.
As to the present claim 3, see claim 4 of the reference patent.
As to the present claim 4, see claim 5 of the reference patent wherein the reference patent’s first width adjacent the substrate is equivalent to the second width at the substrate in present claim 4. Also the reference patent’s second width at a top of the metal layer is equivalent to the first width of the present claim 4. 
	As to the present claim 5, see claim 6 of the reference patent wherein the reference patent’s first width adjacent the substrate is equivalent to the second width at the substrate in present claim 5. Also the reference patent’s second width at a top of the metal layer is equivalent to the first width of the present claim 5. 
	As to the present claim 6, see claim 7 of the reference patent.
	As to the present claim 7, see claim 8 of the reference patent.
	As to the present claim 8, see claim 9 of the reference patent.
	As to the present claim 9, the metal layer having a thickness of 50 nm to 500 nm fall within a workable range, and thus its discovery would have required ordinary skills in the art.
	As to the present claim 10, see claim 15 of the reference patent.
	As to the present claim 11, see claim 1 of the reference patent.
	As to the present claim 12, see claim 1 of the reference patent.
	As to the present claim 13, see claim 1 of the reference patent reciting “an array of apertures”. Providing the array of apertures such that they are parallel to one another is a design choice in which it is predictable that such design would result in an equivalent device with similar features and properties.
	As to the present claim 14, see claim 3 of the reference patent.
	As to the present claim 15, see claim 7 of the reference patent.
	As to the present claim 16, see claim 8 of the reference patent.
	As to the present claim 17, see claim 10 of the reference patent.
	As to the present claim 18, see claim 11 of the reference patent.
	As to the present claim 19, see claim 12 of the reference patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20100118390 (hereinafter “Blair”).
As to claim 1, Blair discloses a nanoplasmonic device comprising:
a radiation transmissive substrate (11, see fig. 7 and para. 0074; or alternatively figure 13 and para. 0078; or alternatively figure 15 and para. 0079);
a metal layer positioned on the substrate (41 and 42, see fig. 7 and para. 0074); and
at least one aperture (cavity 13f, see fig. 7 and para. 0074) extending through the metal layer to the radiation transmissive substrate, wherein width of the aperture decreases with depth of the aperture (see fig. 7).
	As to claim 2, see figure 7 showing a stepped cross-sectional profile and see paragraph 0082 disclosing that the shape of the cavity as viewed looking down on the metal can be channel shaped.
	As to claim 3, the stepped cross-sectional profile has a first width adjacent to a surface of the metal layer, and a second width at the substrate (see fig. 7.)
	As to claim 6 and 15, see paragraph 0079 and figure 15.
As to claim 7 and 16, see figure 13 and paragraph 0078 disclosing dielectric layer (125) between each metallic layer (12) over substrate (11) (which may be dielectric, see paragraph 0058).
	As to claim 8, see figure 13 and paragraph 0078. Examiner notes that the substrate is (11), the metal layer is (12) on top of the substrate, and the dielectric layer is (125) that is on top of the metal layer, wherein the width of the aperture extending through the metal layer decreases with depth of the aperture.
	As to claim 9, see paragraph 0043.
	As to claim 10, see figure 31 and paragraph 0048, figure 36 and paragraph 0109, and figure 37 and paragraph 0113.
	As to claim 11, see paragraph 0058.
	As to claims 12 and 13, see figure 30 and paragraph 0042.
	As to claim 14, see figure 7 disclosing stepped profile, and paragraph 0082 disclosing that the shape of a cavity, as seen looking down on the metal with the substrate beneath, can be various shapes, including a channel 185.
	As to claims 17-19, see paragraphs 0005, 0084, and 0085 disclosing immobilized molecules.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100118390 (hereinafter “Blair”).
	As to claims 4 and 5, Blair does not disclose the first and second width as claimed. 
	However Blair teaches in paragraph 0044 that “FIG. 32 shows the normalized optical power flow through a single cavity as evaluated at the bottom of the conical cavity as seen in an XY cross-section.  The cavity dimensions were d=200 nm and t=100 nm and the cavity was excited from the air side.” 
 	Examiner notes that d=diameter (para. 0046) and t=depth (para. 0063).
	Thus Blair teaches that the width of this conical cavity is 200 nm. It appears that the width of 200 nm refers to the largest width of the conical cavity. However, Blair is silent as to a second width of the conical cavity. Examiner notes that Blair discloses that the cavity is an opening having dimensions on the nanometer scale that extends through the metallic film, exposing the underlying substrate (para. 0058). Discovering a workable range in which the second width (i.e., the width at the bottom of the cavity) is less than 100 nm would have required only ordinary skills in the art especially given that Blair teaches that the width (presumably the width at the top of the opening) is 200 nm in diameter, and the cavity has dimensions in the nanometer scale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110168559 (same inventor) (width of aperture is uniform).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641